MARTIN, J.,
(concurring.) Thé evidence that the interest was-paid on the debt or notes which were the basis of this action, by the testator or for him, up to 1884, was not as full and complete as might be desired. That the interest was paid there is no-doubt, but that it was paid by or for the testator is not so clear. Still, I am disposed to think that it was sufficient to sustain the finding of the court upon that question. Hence, in considering' whether this action was barred by the statute of limitations, the statute must be regarded as having commenced to run in 1884. The trial judge held that the action was not barred, as it was-governed by section 388 of the Code, and could be brought within 10 years after the statute commenced to run. The cases of Wood v. Wood, 26 Barb. 356; Salisbury v. Morss, 7 Lans. 359, affirmed 55 N. Y. 675; and Mortimer v. Chambers, 63 Hun, 335, 17 N. Y. Supp. 874,—sustain that conclusion. If, however, the ten-years limitation was not applicable, and the action was controlled by section 382, which provides that the actions herein mentioned shall *449"be brought within six years, still the action was not barred. Section 400 provides that, where the commencement of an action has been stayed by statutory prohibition, the time of the continuance of the stay is not a part of the time limited for the commencement of an action. By referring to section 1844 it will be seen that this action could not have been brought until after three years had elapsed since the death of the decedent. Thus, the action was stayed by statutory prohibition for that period, and the three years during which it was thus stayed was not a part of the time limited for its commencement. Hence, the plaintiff in effect had nine years from the time of the last payment within which to bring this action. Mead v. Jenkins, 27 Hun, 570; Id., 29 Hun, 253; Mortimer v. Chambers, 63 Hun, 344, 17 N. Y. Supp. 874; Malloy v. Vanderbilt, 4 Abb. N. C. 127, 130. I think the judgment should be affirmed.